DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This is a Non-Final Rejection on the merits of this application. Claims 1-20 are rejected and currently pending, as discussed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170008487 A1, filed 04/09/2014, hereinafter "Ur", in view of US 20080228350 A1, filed 09/20/2006, hereinafter "Gamulescu", and US 20090240393 A1, filed 03/19/2008, hereinafter “Tu”.

Regarding Claim 1, Ur teaches a method comprising: (see at least [0003] and figure 5)
receiving a first measurement value from a first sensor (see at least [0046] and figure 5, step s2, wherein a device receives a first sensor value from a first sensor) among a plurality of sensors associated with a vehicle; (see at least [0018] and figures 1-4, wherein sensors 130, 140, and 150 are associated with vehicle 102)
receiving a second measurement value from a second sensor among the plurality of sensors; (see at least [0047] and figure 5, step s4, wherein the device receives a second sensor value from a second sensor for the vehicle)
and completing at least one predefined action to address the at least one sensor abnormality, (see at least [0051] and figure 5, step s12, wherein an alarm is sounded to address the sensor abnormality)
Ur remains silent on:
identifying at least one sensor abnormality by determining that the first measurement value and the second measurement value are indicative of contradictory vehicle metrics; (However, Ur does teach identifying at least one sensor abnormality, see at least [0050] and figure 5, step s10, wherein the first sensor is identified as being out of range based on the received values from both sensors)
wherein completing the at least one predefined action comprises transferring sensor functionality according to a sensor failover procedure
Gamulescu teaches:
wherein completing the at least one predefined action comprises transferring sensor functionality according to a sensor failover procedure (see at least [0029] and [0034]-[0036], wherein when functional component fails, or supplies abnormal 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of receiving a first measurement value, receiving a second measurement value, identifying a sensor abnormality, and completing at least one predefined action of Ur with the step of transferring sensor functionality according to a sensor failover procedure of Gamulescu. It would have been obvious to modify because doing so allows functional systems within a vehicle to have improved safety in the event of individual component failure, as recognized by Gamulescu (see at least [0005]-[0007]). 
Tu teaches:
identifying at least one sensor abnormality by determining that the first measurement value and the second measurement value are indicative of contradictory vehicle metrics; (see at least [0042]-[0044] and figures 3A-3B, wherein the yaw rate sensor and the steering sensor determined to be inconsistent based on the identification that they are indicative of contradictory vehicle metrics, i.e. the first yaw rate sensor returns values indicating that the vehicle is turning left while the second steering angle sensor returns values indicating that the vehicle is turning right, which are mutually exclusive as a vehicle cannot turn both left and right simultaneously)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Ur and Gamulescu with Tu’s technique of identifying sensor abnormalities by determining that the first and second sensor 

Regarding Claim 2, Ur, Gamulescu, and Tu teach all of the limitations of Claim 1 as discussed above, and Ur additionally teaches:
responsive to determining that a vehicle metric measured by the first sensor is comparable to a vehicle metric measured by the second sensor: (see at least [0049], wherein the first and second sensor metrics are evaluated)
determining that the first measurement value differs from the second measurement value beyond a predefined threshold; (see at least [0049], wherein the first and second sensors are evaluated based on a predetermined threshold value)
receiving a third measurement value from a third sensor among the plurality of sensors; (see at least [0049], wherein the device receives a third measurement value from a third sensor)
identifying the first sensor as abnormal responsive to determining that the third measurement value differs from the first measurement value beyond the predefined threshold; (see at least [0049], wherein a difference is determined between the first and third measurement values and the first sensor is identified as abnormal based on the difference)
determining that the third measurement value differs from the second measurement value beyond the predefined threshold. (see at least [0049], wherein the second sensor is evaluated based on the difference between the second and third sensor values)
Ur does not teach and identifying the second sensor as abnormal.
Tu teaches:
identifying the second sensor as abnormal responsive to determining that the third measurement value differs from the second measurement value (see at least [0044] and figures 3A-3B, steps 322, 324, and 332, wherein a first yaw rate sensor and a second steering angle sensor are compared to a third lateral acceleration sensor. In step 336, the second steering wheel sensor is identified as abnormal responsive to the second steering angle sensor returning values indicative of a right turn and the third lateral acceleration sensor returning values indicative of a left turn)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Ur, Gamulescu, and Tu with Tu’s technique of identifying sensor abnormalities by determining that the first and second sensor measurement values are indicative of contradictory vehicle metrics. It would have been obvious to modify because doing so allows the identification of improperly installed vehicle sensors, ensuring that vehicles with these sensors function as intended, as recognized by Tu (see at least [0002]-[0003]).

Regarding Claim 10, Ur, Gamulescu, and Tu teach all of the limitations of Claim 1 as discussed above, and Ur additionally teaches:
wherein the at least one sensor abnormality results from a vehicle security fault, (see at least [0023], wherein the sensor error occurs in response to a malevolent user performing an attack)
and wherein completing the at least one predefined action further comprises: 
identifying, via a security system associated with the vehicle (see at least [0035], trusted processor 110), at least one sensor among the plurality of sensors compromised by the vehicle security fault; (see at least [0035], wherein speedometer 104 is identified as the source of the malevolent attack)
and executing at least one security recommendation received from the security system based upon analysis of the at least one sensor affected by the vehicle security fault. (see at least [0035], wherein the trusted processor generates an alarm associated with the compromised speedometer and broadcasts it inside or outside of the vehicle)

Regarding Claim 11, Ur teaches a computer program product (see at least [0052], computer program product 600) comprising a computer readable storage medium having program instructions embodied therewith (see at least [0052], signal bearing medium 602), the program instructions executable by a computing device to cause the computing device to: (see at least [0052], wherein signal bearing 
receive a first measurement value from a first sensor (see at least [0046] and figure 5, step s2, wherein a device receives a first sensor value from a first sensor) among a plurality of sensors associated with a vehicle; (see at least [0018] and figures 1-4, wherein sensors 130, 140, and 150 are associated with vehicle 102)
receive a second measurement value from a second sensor among the plurality of sensors; (see at least [0047] and figure 5, step s4, wherein the device receives a second sensor value from a second sensor for the vehicle)
and complete at least one predefined action to address the at least one sensor abnormality. (see at least [0051] and figure 5, step s12, wherein an alarm is sounded to address the sensor abnormality)
Ur remains silent on:
identify at least one sensor abnormality by determining that the first measurement value and the second measurement value are indicative of contradictory vehicle metrics; (However, Ur does teach identifying at least one sensor abnormality, see at least [0050] and figure 5, step s10, wherein the first sensor is identified as being out of range based on the received values from both sensors)
wherein completing the at least one predefined action comprises transferring sensor functionality according to a sensor failover procedure
Gamulescu teaches:
wherein completing the at least one predefined action comprises transferring sensor functionality according to a sensor failover procedure (see at least [0029] and [0034]-[0036], wherein when functional component fails, or supplies abnormal data, its functionality is taken over by another functional component, and [0028], wherein the functional components are sensor units)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the computer program performing the steps of receiving a first measurement value, receiving a second measurement value, identifying a sensor abnormality, and completing at least one predefined action of Ur with the step of transferring sensor functionality according to a sensor failover procedure of Gamulescu. It would have been obvious to modify because doing so allows functional systems within a vehicle to have improved safety in the event of individual component failure, as recognized by Gamulescu (see at least [0005]-[0007]). 
Tu teaches:
identify at least one sensor abnormality by determining that the first measurement value and the second measurement value are indicative of contradictory vehicle metrics; (see at least [0042]-[0044] and figures 3A-3B, wherein the yaw rate sensor and the steering sensor determined to be inconsistent based on the identification that they are indicative of contradictory vehicle metrics, i.e. the first yaw rate sensor returns values indicating that the vehicle is turning left while the second steering angle sensor returns values indicating that the vehicle 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the product of Ur and Gamulescu with Tu’s technique of identifying sensor abnormalities by determining that the first and second sensor measurement values are indicative of contradictory vehicle metrics. It would have been obvious to modify because doing so allows the identification of improperly installed vehicle sensors, ensuring that vehicles with these sensors function as intended, as recognized by Tu (see at least [0002]-[0003]).

Regarding Claim 12, Ur, Gamulescu, and Tu teach all of the limitations of Claim 11 as discussed above, and Ur additionally teaches:
responsive to determining that a vehicle metric measured by the first sensor is comparable to a vehicle metric measured by the second sensor: (see at least [0049], wherein the first and second sensor metrics are evaluated)
determining that the first measurement value differs from the second measurement value beyond a predefined threshold; (see at least [0049], wherein the first and second sensors are evaluated based on a predetermined threshold value)
receiving a third measurement value from a third sensor among the plurality of sensors; (see at least [0049], wherein the device receives a third measurement value from a third sensor)
identifying the first sensor as abnormal responsive to determining that the third measurement value differs from the first measurement value beyond the predefined threshold; (see at least [0049], wherein a difference is determined between the first and third measurement values and the first sensor is identified as abnormal based on the difference)
determining that the third measurement value differs from the second measurement value beyond the predefined threshold. (see at least [0049], wherein the second sensor is evaluated based on the difference between the second and third sensor values)
Ur does not teach and identifying the second sensor as abnormal.
Tu teaches:
identifying the second sensor as abnormal responsive to determining that the third measurement value differs from the second measurement value (see at least [0044] and figures 3A-3B, steps 322, 324, and 332, wherein a first yaw rate sensor and a second steering angle sensor are compared to a third lateral acceleration sensor. In step 336, the second steering wheel sensor is identified as abnormal responsive to the second steering angle sensor returning values indicative of a right turn and the third lateral acceleration sensor returning values indicative of a left turn)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Ur, Gamulescu, and Tu with Tu’s technique of identifying sensor abnormalities by determining that the first and second sensor 

Regarding Claim 16, Ur teaches a system comprising: 
a processor, and a memory storing an application program which, when executed on the processor, performs an operation comprising: (see at least [0004], wherein the system utilized comprises a memory and a processor)
receiving a first measurement value from a first sensor (see at least [0046] and figure 5, step s2, wherein a device receives a first sensor value from a first sensor) among a plurality of sensors associated with a vehicle; (see at least [0018] and figures 1-4, wherein sensors 130, 140, and 150 are associated with vehicle 102)
receiving a second measurement value from a second sensor among the plurality of sensors; (see at least [0047] and figure 5, step s4, wherein the device receives a second sensor value from a second sensor for the vehicle)
and completing at least one predefined action to address the at least one sensor abnormality. (see at least [0051] and figure 5, step s12, wherein an alarm is sounded to address the sensor abnormality)
Ur remains silent on:
identifying at least one sensor abnormality by determining that the first measurement value and the second measurement value are indicative of contradictory vehicle metrics; (However, Ur does teach identifying at least one sensor abnormality, see at least [0050] and figure 5, step s10, wherein the first sensor is identified as being out of range based on the received values from both sensors)
wherein completing the at least one predefined action comprises transferring sensor functionality according to a sensor failover procedure
Gamulescu teaches:
wherein completing the at least one predefined action comprises transferring sensor functionality according to a sensor failover procedure (see at least [0029] and [0034]-[0036], wherein when functional component fails, or supplies abnormal data, its functionality is taken over by another functional component, and [0028], wherein the functional components are sensor units)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system performing the steps of receiving a first measurement value, receiving a second measurement value, identifying a sensor abnormality, and completing at least one predefined action of Ur with the step of transferring sensor functionality according to a sensor failover procedure of Gamulescu. It would have been obvious to modify because doing so allows functional systems within a vehicle to have improved safety in the event of individual component failure, as recognized by Gamulescu (see at least [0005]-[0007]). 
Tu teaches:
identify at least one sensor abnormality by determining that the first measurement value and the second measurement value are indicative of contradictory vehicle metrics; (see at least [0042]-[0044] and figures 3A-3B, wherein the yaw rate sensor and the steering sensor determined to be inconsistent based on the identification that they are indicative of contradictory vehicle metrics, i.e. the first yaw rate sensor returns values indicating that the vehicle is turning left while the second steering angle sensor returns values indicating that the vehicle is turning right, which are mutually exclusive as a vehicle cannot turn both left and right simultaneously)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Ur and Gamulescu with Tu’s technique of identifying sensor abnormalities by determining that the first and second sensor measurement values are indicative of contradictory vehicle metrics. It would have been obvious to modify because doing so allows the identification of improperly installed vehicle sensors, ensuring that vehicles with these sensors function as intended, as recognized by Tu (see at least [0002]-[0003]).

Regarding Claim 17, Ur, Gamulescu, and Tu teach all of the limitations of Claim 16 as discussed above, and Ur additionally teaches:
responsive to determining that a vehicle metric measured by the first sensor is comparable to a vehicle metric measured by the second sensor: (see at least [0049], wherein the first and second sensor metrics are evaluated)
determining that the first measurement value differs from the second measurement value beyond a predefined threshold; (see at least [0049], wherein the first and second sensors are evaluated based on a predetermined threshold value)
receiving a third measurement value from a third sensor among the plurality of sensors; (see at least [0049], wherein the device receives a third measurement value from a third sensor)
identifying the first sensor as abnormal responsive to determining that the third measurement value differs from the first measurement value beyond the predefined threshold; (see at least [0049], wherein a difference is determined between the first and third measurement values and the first sensor is identified as abnormal based on the difference)
determining that the third measurement value differs from the second measurement value beyond the predefined threshold. (see at least [0049], wherein the second sensor is evaluated based on the difference between the second and third sensor values)
Ur does not teach and identifying the second sensor as abnormal.
Tu teaches:
identifying the second sensor as abnormal responsive to determining that the third measurement value differs from the second measurement value (see at least [0044] and figures 3A-3B, steps 322, 324, and 332, wherein a first yaw rate sensor and a second steering angle sensor are compared to a third lateral acceleration sensor. In step 336, the second steering wheel sensor is identified 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Ur, Gamulescu, and Tu with Tu’s technique of identifying sensor abnormalities by determining that the first and second sensor measurement values are indicative of contradictory vehicle metrics. It would have been obvious to modify because doing so allows the identification of improperly installed vehicle sensors, ensuring that vehicles with these sensors function as intended, as recognized by Tu (see at least [0002]-[0003]).

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ur, Gamulescu, and Tu in combination as applied to Claims 1, 11, and 16 above, and further in view of US 20190389599 A1, filed 06/21/2018, hereinafter “Dillard”.

Regarding Claim 3, Ur, Gamulescu, and Tu teach all of the limitations of Claim 1 as discussed above, furthermore, Ur teaches:
accessing a data structure; (see at least [0037], wherein a model 400 is stored in trusted memory)
Ur does not teach the data structure comprising mutually exclusive scenarios, 
Dillard teaches:
a data structure of mutually exclusive scenarios. (see at least figures 3-7 and [0034] and [0037], wherein the measurement values from two separate sensors on an aircraft vehicle are checked to see whether they fall into a probable operation region. If the two measurement values are not within the probable operation region, then it is determined that a data anomaly exists. The relationships between pairs of sensors is stored in relationship database 114)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Ur, Gamulescu, and Tu with Ur’s steps of identifying sensors as abnormal based on a data structure and Dillard’s database of sensor relationships and use of the database to determine that two sensors’ measurement values are improbable, or indicative of contradictory vehicle metrics. It would have been obvious to modify because doing so provides a data validation method that improves the detection and diagnosis of data anomalies, as recognized by Dillard (see at least [0002]-[0003]).

Regarding Claim 13, Ur, Gamulescu, and Tu teach all of the limitations of Claim 11 as discussed above, furthermore, Ur teaches:
accessing a data structure; (see at least [0037], wherein a model 400 is stored in trusted memory)
Ur does not teach the data structure comprising mutually exclusive scenarios, 
Dillard teaches:
a data structure of mutually exclusive scenarios. (see at least figures 3-7 and [0034] and [0037], wherein the measurement values from two separate sensors on an 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the computer program product of Ur, Gamulescu, and Tu with Ur’s steps of identifying sensors as abnormal based on a data structure and Dillard’s database of sensor relationships and use of the database to determine that two sensors’ measurement values are improbable, or indicative of contradictory vehicle metrics. It would have been obvious to modify because doing so provides a data validation method that improves the detection and diagnosis of data anomalies, as recognized by Dillard (see at least [0002]-[0003]).

Regarding Claim 18, Ur, Gamulescu, and Tu teach all of the limitations of Claim 16 as discussed above, furthermore, Ur teaches:
accessing a data structure; (see at least [0037], wherein a model 400 is stored in trusted memory)
Ur does not teach the data structure comprising mutually exclusive scenarios, 
Dillard teaches:
a data structure of mutually exclusive scenarios. (see at least figures 3-7 and [0034] and [0037], wherein the measurement values from two separate sensors on an aircraft vehicle are checked to see whether they fall into a probable operation 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Ur, Gamulescu, and Tu with Ur’s steps of identifying sensors as abnormal based on a data structure and Dillard’s database of sensor relationships and use of the database to determine that two sensors’ measurement values are improbable, or indicative of contradictory vehicle metrics. It would have been obvious to modify because doing so provides a data validation method that improves the detection and diagnosis of data anomalies, as recognized by Dillard (see at least [0002]-[0003]).

Claims 4-6, 8-9, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur, Gamulescu, and Tu in combination as applied to Claims 1, 11, and 16 above, and further in view of US 20190138423 A1, filed 12/28/2018, hereinafter “Agerstam”.

Regarding Claim 4, Ur, Gamulescu, and Tu in combination teach all of the limitations of Claim 1 as discussed above, and Ur remains silent on: 
responsive to determining that the at least one sensor abnormality is isolated to a one or more nonessential subsystems of the vehicle, 
disabling the one or more nonessential subsystems.
Agerstam teaches responsive to determining that the at least one sensor abnormality is isolated to a one or more nonessential subsystems of the vehicle, (see at least [0078] and 
disabling the one or more nonessential subsystems. (see at least [0079] and figure 8, step 820, wherein if the system is nonessential, or not safety critical, the anomalous system is disabled and replaced by another system)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Ur, Gamulescu, and Tu with Ur’s method of identifying vehicle sensors as anomalous and Agerstam’s method of determining a system’s essentiality and disabling the system. Doing so would allow continued functionality of the vehicle in spite of anomalous sensors as recognized by Agerstam (see at least [0077]).

Regarding Claim 5, Ur, Gamulescu, and Tu in combination teach all of the limitations of Claim 1 as discussed above, and Ur remains silent on: 
responsive to determining that the at least one sensor abnormality affects overall safety or functionality of the vehicle,
disabling all functional capabilities of the vehicle.
Agerstam teaches responsive to determining that the at least one sensor abnormality affects overall safety or functionality of the vehicle, (see at least [0078] and figure 8, step 816, wherein it is determined if the anomalous system is safety critical or not)
disabling all functional capabilities of the vehicle. (see at least [0078] and figure 8, step 818, wherein if the anomalous system is safety critical, the vehicle immediately enters a safe state, and then a non-operating state)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Ur, Gamulescu, and Tu with Ur’s method of identifying vehicle sensors as anomalous and Agerstam’s method of determining a system’s essentiality and disabling all functional capabilities of the vehicle. Doing so would prevent anomalous safety critical systems, like steering systems, to cause harm to vehicle occupants or pedestrians, as recognized by Agerstam (see at least [0078]).

Regarding Claim 6, Ur, Gamulescu, and Tu in combination teach all of the limitations of Claim 1 as discussed above, and Ur remains silent on: 
wherein the at least one sensor abnormality results from at least one sensor defect, 
and wherein completing the at least one predefined action further comprises: 
recording vehicle-specific defect metadata based upon the at least one sensor defect; 
and analyzing the vehicle-specific defect metadata in the context of collective defect metadata derived from a plurality of vehicles to identify a pattern with respect to at least one defective vehicle part.
Agerstam teaches wherein the at least one sensor abnormality results from at least one sensor defect, (see at least [0072], wherein the detected anomaly is a result of a malfunction)
and wherein completing the at least one predefined action further comprises: 
recording vehicle-specific defect metadata based upon the at least one sensor defect; (see at least [0083], wherein a tagged record is logged when an anomaly is detected)
and analyzing the vehicle-specific defect metadata in the context of collective defect metadata derived from a plurality of vehicles to identify a pattern with respect to at least one defective vehicle part. (see at least [0084], when the tagged records of a plurality of vehicles are retrieved and analyzed to determine if a recall for a part is needed)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Ur, Gamulescu, and Tu with Ur’s anomaly detection method and Agerstam’s method of recording and analyzing vehicle metadata to identify patterns in defective vehicle parts. Doing so would identify patterns of vehicle part defects, enable vehicle users to be notified of safety critical systems failures across an entire set of products, and improve vehicle safety by enabling users to take corrective action for defective parts before accidents occur, as recognized by Agerstam (see at least [0080]). 

Regarding Claim 8, Ur, Gamulescu, Tu, and Agerstam in combination disclose all of the limitations of Claim 6 as discussed above, and Ur remains silent on: 
updating a known errors system based upon the identified pattern.
Agerstam teaches updating a known errors system based upon the identified pattern. (see at least [0083]-[0084], wherein recall system 106 contains tagged anomaly data 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ur, Gamulescu, Tu, and Agerstam with Ur’s anomaly detection method and Agerstam’s known errors system. Doing so would identify patterns of vehicle part defects, enable vehicle users to be notified of safety critical systems failures across an entire set of products, and improve vehicle safety by enabling users to take corrective action for defective parts before accidents occur, as recognized by Agerstam (see at least [0080]). 

Regarding Claim 9, Ur, Gamulescu, Tu, and Agerstam in combination disclose all of the limitations of Claim 6 as discussed above, and Ur remains silent on:
determining a recall protocol with respect to the at least one defective vehicle part based upon the identified pattern.
Agerstam teaches determining a recall protocol with respect to the at least one defective vehicle part based upon the identified pattern. (see at least [0086], wherein if a pattern is identified regarding the tagged anomalous data, the system applicator is notified to recall all vehicles of a similar type to the own vehicle)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ur, Gamulescu, Tu, and Agerstam with Ur’s anomaly detection method and Agerstam’s method of recalling similar vehicles. Doing so would identify patterns of vehicle part defects, enable vehicle users to be notified of safety critical 

Regarding Claim 14, Ur, Gamulescu, and Tu in combination teach all of the limitations of Claim 11 as discussed above, and Ur remains silent on: 
responsive to determining that the at least one sensor abnormality is isolated to a one or more nonessential subsystems of the vehicle, 
disabling the one or more nonessential subsystems.
Agerstam teaches responsive to determining that the at least one sensor abnormality is isolated to a one or more nonessential subsystems of the vehicle, (see at least [0078] and figure 8, step 816, wherein it is determined if the anomalous system is safety critical or not)
disabling the one or more nonessential subsystems. (see at least [0079] and figure 8, step 820, wherein if the system is nonessential, or not safety critical, the anomalous system is disabled and replaced by another system)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the computer program product of Ur, Gamulescu, and Tu with Ur’s step of identifying vehicle sensors as anomalous and Agerstam’s step of determining a system’s essentiality and disabling the system. Doing so would allow continued functionality of the vehicle in spite of anomalous sensors as recognized by Agerstam (see at least [0077]).


Regarding Claim 15, Ur, Gamulescu, and Tu in combination teach all of the limitations of Claim 11 as discussed above, and Ur remains silent on: 
responsive to determining that the at least one sensor abnormality affects overall safety or functionality of the vehicle,
disabling all functional capabilities of the vehicle.
Agerstam teaches responsive to determining that the at least one sensor abnormality affects overall safety or functionality of the vehicle, (see at least [0078] and figure 8, step 816, wherein it is determined if the anomalous system is safety critical or not)
disabling all functional capabilities of the vehicle. (see at least [0078] and figure 8, step 818, wherein if the anomalous system is safety critical, the vehicle immediately enters a safe state, and then a non-operating state)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the computer program product of Ur, Gamulescu, and Tu with Ur’s step of identifying vehicle sensors as anomalous and Agerstam’s step of determining a system’s essentiality and disabling all functional capabilities of the vehicle. Doing so would prevent anomalous safety critical systems, like steering systems, to cause harm to vehicle occupants or pedestrians, as recognized by Agerstam (see at least [0078]).


Regarding Claim 19, Ur, Gamulescu, and Tu in combination teach all of the limitations of Claim 16 as discussed above, and Ur remains silent on: 
responsive to determining that the at least one sensor abnormality is isolated to a one or more nonessential subsystems of the vehicle, 
disabling the one or more nonessential subsystems.
Agerstam teaches responsive to determining that the at least one sensor abnormality is isolated to a one or more nonessential subsystems of the vehicle, (see at least [0078] and figure 8, step 816, wherein it is determined if the anomalous system is safety critical or not)
disabling the one or more nonessential subsystems. (see at least [0079] and figure 8, step 820, wherein if the system is nonessential, or not safety critical, the anomalous system is disabled and replaced by another system)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Ur, Gamulescu, and Tu with Ur’s step of identifying vehicle sensors as anomalous and Agerstam’s step of determining a system’s essentiality and disabling the system. Doing so would allow continued functionality of the vehicle in spite of anomalous sensors as recognized by Agerstam (see at least [0077]).

Regarding Claim 20, Ur, Gamulescu, and Tu in combination teach all of the limitations of Claim 16 as discussed above, and Ur remains silent on:
responsive to determining that the at least one sensor abnormality affects overall safety or functionality of the vehicle,
disabling all functional capabilities of the vehicle.
Agerstam teaches responsive to determining that the at least one sensor abnormality affects overall safety or functionality of the vehicle, (see at least [0078] and figure 8, step 816, wherein it is determined if the anomalous system is safety critical or not)
disabling all functional capabilities of the vehicle. (see at least [0078] and figure 8, step 818, wherein if the anomalous system is safety critical, the vehicle immediately enters a safe state, and then a non-operating state)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Ur, Gamulescu, and Tu with Ur’s step of identifying vehicle sensors as anomalous and Agerstam’s step of determining a system’s essentiality and disabling all functional capabilities of the vehicle. Doing so would prevent anomalous safety critical systems, like steering systems, to cause harm to vehicle occupants or pedestrians, as recognized by Agerstam (see at least [0078]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ur, Gamulescu, Tu, and Agerstam in combination as applied to Claim 6 above, and further in view of US 20190387059 A1, with an earliest priority date of 12/15/2016, hereinafter "Misumi" .

Regarding Claim 7, Ur, Gamulescu, Tu, and Agerstam in combination disclose all of the limitations of Claim 6 as discussed above, and Ur remains silent on:
calculating a similarity factor as a ratio of a total number of metadata matches found among analogous vehicle sensors of multiple vehicles that are associated with the at least one defective vehicle part to a total number of possible metadata matches based on a comparison of metadata aspects of the analogous vehicle sensors
Agerstam teaches calculating a similarity factor with respect to analogous vehicle sensors of multiple vehicles that are associated with the at least one defective vehicle part. (see at least [0085], wherein the anomaly detector 114 calculates a correlation between the own vehicle’s anomalous sensor data and the anomalous sensor data of other vehicles)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Ur, Gamulescu, Tu, and Agerstam with Ur’s anomaly detection method and Agerstam’s method of calculating a correlation between analogous vehicle sensors associated with defective vehicle parts. Doing so would identify patterns of vehicle part defects, enable vehicle users to be notified of safety critical systems failures across an entire set of products, and improve vehicle safety by enabling users to take corrective action for defective parts before accidents occur, as recognized by Agerstam (see at least [0080]). 
Misumi teaches: calculating a similarity factor as a ratio of a total number of metadata matches found to a total number of possible metadata matches based on a comparison of metadata aspects (see at least [0070]-[0073] and figure 6, wherein the similarity 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ur, Gamulescu, Tu, and Agerstam with Misumi’s method of calculating a similarity factor as a ratio of a total number of metadata matches to a total number of possible metadata matches. It would have been obvious to modify because doing so allows data obtained by a sensor network to be effectively distributed from data providers to data users, as recognized by Misumi (see at least [0003]-[0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/S.M.J./Examiner, Art Unit 3667                  
                                                                                                                                                                                      /RACHID BENDIDI/Primary Examiner, Art Unit 3667